DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 19 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	A copy of JP2013018274 was missing from the file wrapper.

Specification
The disclosure is objected to because of the following informalities:
Reference number (20) is referred to both as an “outer diameter” in [0029] and a “arcuate outer surface” in [0023]
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 2, change "a tire carcass." to --the tire carcass.--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US3366526) in view of Mancini (EP2928678).
	Regarding claim 1, Winslow discloses a shoulder assembly to be mounted on an expandable and collapsible tire building drum, the shoulder assembly comprising:
a plurality of arcuate sections (“members” (80-83)) configured to interlock with one another to form a shoulder ring (“end rings” (12,13)) to be mounted on a tire building drum (“drum segments” (11) and “spacer elements” (69)) when the tire building drum is in an expanded state (Fig 4); 
wherein the shoulder ring is configured to maintain contact with the tire building drum during forming of a tire carcass (Fig 4), and
wherein the shoulder ring is configured to maintain its shape and detach from the tire building drum when the tire building drum is collapsed (C5 L12-19).
	While Winslow does not explicitly disclose that the shoulder assembly comprises a first plurality of magnetic elements provided about a surface of the shoulder ring that are configured to magnetically secure the shoulder ring to a side of the tire building drum, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Mancini, which is within the tire manufacturing art, teaches that a shoulder assembly (“annular support element” (60)) can be provided with a first plurality of magnetic elements (“magnet” (65)) provided about a surface of the shoulder ring configured to magnetically secure the shoulder ring to a side of the tire building drum (Fig 3) for the predictable result, via magnetic attraction ([0112]), of providing a method of alignment between the drum and the shoulder assembly.
	Regarding claim 2, modified Winslow teaches all limitations of claim 1 as set forth above. Additionally, Mancini teaches that the first plurality of magnetic elements are spaced about the shoulder assembly to correspond to a second plurality of magnetic elements (“magnets” (66)) in the tire building drum (Fig 3, 4A, 4B).
	Regarding claim 4, modified Winslow teaches all limitations of claim 1 as set forth above. Additionally, Winslow teaches that the sections interlock with one another at each end with tenon (“plate” (83a)) and groove connections (“slot” (83b)) configured to prevent the sections from displacing radially when the tire building drum spins (C4 L35-50).
	Regarding claim 5, modified Winslow teaches all limitations of claim 1 as set forth above. Additionally, Winslow teaches that the shoulder ring defining a cylindrical outer working surface having a diameter substantially equal to a diameter of an outer working surface of the tire building drum (Fig 4).
	Regarding claim 6, modified Winslow teaches all limitations of claim 5 as set forth above. Additionally, Winslow teaches that the shoulder assembly further comprises a lip (“flange” (63) and “flange” (70)) extending to cover a portion of a circumference of the tire building drum when the shoulder ring is mounted on the tire building drum (Fig 4).
	Regarding claim 7, modified Winslow teaches all limitations of claim 6 as set forth above. Additionally, Winslow teaches that the lip is sized to maintain the outer working surface of the shoulder ring flush with the outer working surface of the tire building drum (Fig 4).
	Regarding claim 8, modified Winslow teaches all limitations of claim 7 as set forth above. Additionally, Winslow teaches that the shoulder ring defines a cylindrical outer working surface having a diameter substantially equal to a diameter of an outer working surface of the tire building drum (Fig 4).
	Regarding claim 9, modified Winslow teaches all limitations of claim 8 as set forth above. Additionally, Winslow teaches that the shoulder ring further defining an annular outer edge having a curved surface (Fig 4).
	Regarding claim 10, modified Winslow teaches all limitations of claim 9 as set forth above. Additionally, Winslow teaches that the curved surface defines a shape of an outer bead portion of a tire carcass (Fig 4, in regards to the annular surface of the end rings (12, 13)).
	Regarding claim 11, Winslow discloses an expandable and collapsible tire building drum comprising: 
a plurality of arcuate segments (“drum segments” (11) and “spacer element” (69)) supported about a central hub (“drive sleeve” (21)) and configured for movement between an expanded position and a collapsed position (Fig 3),
whereby in the expanded position, the segments cooperate to define a central portion of a cylindrical working surface having a pair of oppositely disposed circumferential edges (Fig 4); and
a shoulder assembly (“end rings” (12, 13)) for defining an end portion of the working surface, the shoulder assembly comprising a plurality of arcuate sections (“member” (80-83)) configured to interlock with one another to form an outer portion of the cylindrical working surface (C4 L35-50).
	While Winslow does not explicitly disclose that the shoulder assembly is removably magnetically securable to one of the circumferential edges of the central portion of the working surface, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Mancini, which is within the tire manufacturing art, teaches that the shoulder assemblies and the drum can be made to be removably magnetically securable to one another (via “magnets” (65, 66)) for the predictable result, via magnetic attraction ([0112]), of providing a method of alignment between the drum and the shoulder assembly.
	Regarding claim 12, modified Winslow teaches all limitations of claim 11 as set forth above. Additionally, the tire building drum further comprises: a first plurality of magnetic elements provided about a surface of the shoulder ring (“magnets” (65), Fig 3, 4A-B), each magnetic element of the first plurality of magnetic elements configured to form a pair of magnetically secured elements with one of a second plurality of magnetic elements (“magnets” (66), Fig 3, 4A-B) provided about a corresponding circumferential edge of the central portion of the working surface.
	Regarding claim 13, modified Winslow teaches all limitations of claim 12 as set forth above. While modified Winslow does not explicitly teach that each pair of magnetically secured elements has an adjustable magnetic force of attraction, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it has been held that adjustability, where needed, involves only routine skill in the art (MPEP 2144(V)(D)). One would have been motivated to make the force of attraction adjustable for the purpose of working with a wider range of tires with different weights.
	Regarding claim 14, modified Winslow teaches all limitations of claim 13 as set forth above. Additionally, modified Winslow teaches that movement of the plurality of arcuate segments toward the collapsed position results in displacement of each pair of magnetically secured elements in relation to one another in a direction normal to the magnetic force of attraction of the pair of magnetically secured elements (Winslow’s Fig 3 showing the collapse of the drum in the radial direction with Mancini’s magnets (65,66) having a magnetic force of attraction in the axial direction).
	Regarding claim 15, modified Winslow teaches all limitations of claim 13 as set forth above. While modified Winslow does not explicitly teach that at least one of the magnetic elements of each pair of magnetically secured elements has a position which is adjustable in relation to the other of the magnetic elements, whereby adjustment of the position results in a change in the force of attraction between the pair of magnetically secured elements, it would have been obvious to one of ordinary skill in the art prior to the earliest effectivity priority date to do so as it has been held that adjustability, where needed, involves only routine skill in the art (MPEP 2144(V)(D)). One would have been motivated to make the force of attraction adjustable for the purpose of working with a wider range of tires with different weights.
	Regarding claim 16, modified Winslow teaches all limitations of claim 11 as set forth above. Additionally, Winslow teaches that the sections of the shoulder assembly interlock with one another at each end with tenon (“plate” (83a)) and groove (“slot” (83b)) connections configured to prevent the sections from displacing radially when the tire building drum spins (C4 L35-50).
	Regarding claim 17, modified Winslow teaches all limitations of claim 11 as set forth above. Additionally, Winslow teaches that the outer portion of the cylindrical working surface defines a cylindrical surface and an adjacent curved outer edge defining a shape of a tire carcass (Fig 4).
	Regarding claim 18, modified Winslow teaches all limitations of claim 11 as set forth above. Additionally, Winslow teaches that the arcuate segments cooperate to define a first annular lip disposed radially inward from the central portion of the working surface and extending axially outward from a corresponding circumferential edge of the central portion of the working surface (“undercut” (61) and the undercut of “spacer element” (69)).
	Regarding claim 19, modified Winslow teaches all limitations of claim 18 as set forth above. Additionally, Winslow teaches that the shoulder assembly further comprises a second annular lip extending to cover the first annular lip (“flange” (70) and “shaped flange” (63)) when the shoulder assembly is magnetically secured to a corresponding circumferential edges of the central portion of the working surface.
	Regarding claim 20, modified Winslow teaches all limitations of claim 19 as set forth above. Additionally, Winslow teaches that the first and second annular lips cooperate to hold the outer portion of the working surface flush with the central portion of the working surface (Fig 4).

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US3366526) and Mancini (EP2928678) in view of either Weaver (US20140048213), Becker (US5591288) or Jones (US3740293).
	Regarding claim 3, modified Winslow teaches all limitations of claim 1 as set forth above. While Winslow does not explicitly teach what materials the sections are made of, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to make the sections comprise of polyurethane, as polyurethane is a well known material for use in tire drums, as shown in Weaver ([0051]), Becker (C2 L31-33) or Jones (C6 L21-23) for the predictable result of providing a material suitable for tire drums.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerighausen (DE102009044510) disclose the use of magnets (“magnets” (6)) as a way of securing components of a tire drum to one another (Fig 3, [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749